Citation Nr: 1017275	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  02-21 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 1968 to March 1970.  Service in Vietnam is indicated 
by the evidence of record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO), which denied service connection for 
PTSD.  

The Veteran presented personal testimony before a Veterans 
Law Judge (VLJ) at a Travel Board hearing which was conducted 
in San Antonio, Texas in August 2008.  A transcript of the 
hearing has been associated with the Veteran's claims folder.  
The Veteran, through his representative, subsequently 
submitted evidence directly to the Board, along with a 
written waiver of consideration of such evidence by the 
agency of original jurisdiction.  See 38 C.F.R. § 20.1304 
(2009).

The VLJ that presided over August 2008 hearing is no longer 
employed by the Board.  The law requires the VLJ who 
conducted the hearing to participate in the decision on 
appeal.  38 C.F.R. § 20.707 (2009).  So, in March 2010, the 
Board sent the Veteran a letter informing him of this and 
offering him another hearing before a VLJ or AVLJ that will 
ultimately decide this appeal.  38 C.F.R. § 20.717 (2009).  
The Veteran was given 30 days to respond to the letter, 
otherwise his hearing request would be considered withdrawn.  
As no response was received, another hearing will not be 
scheduled.  38 C.F.R. § 20.704(e).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he has PTSD due to stressors he 
endured while serving in the Republic of Vietnam.  The Board 
determines that a remand is necessary for further development 
with regard to the Veteran's claimed stressors.  

Service connection for PTSD involves a specific VA 
regulation, which requires medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressors actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2009).

Concerning Hickson element (1), medical evidence establishing 
a diagnosis of the condition, the medical evidence of record 
establishes that the Veteran has been diagnosed with PTSD.  
See e.g., the August 2009 VA examination report.  Hickson 
element (1) has been demonstrated.  

Concerning Hickson element (2), credible supporting evidence 
that the claimed in-service stressors actually occurred, the 
Board notes that the Veteran reported that:  (1) his unit 
experienced mortar attacks in March 1969 at the Bien Hoa Air 
Base; (2); he witnessed an Army friend crushed by an 
overturned water truck in July 1969 near the Black Diamond 
Rock Quarry; and (3) he witnessed a Vietnamese citizen killed 
when he drove his motorcycle into a truck in September 1969 
near the Black Diamond Rock Quarry.  See statements from the 
Veteran dated October 2002 and March 2010 as well as the 
August 2008 VA hearing transcript at pages 28-30.  

In a May 2007 Deferred Rating Decision, the RO confirmed that 
the Veteran's unit had endured mortar attacks at Bien Hoa Air 
Base in March 1969.  Based on this verified stressor, the 
Board remanded the Veteran's claim in order to obtain a 
medical opinion as to whether the Veteran's PTSD was the 
result of the mortar attacks experienced by the Veteran and 
his unit in March 1969.  The August 2009 VA examiner opined 
that the Veteran's PTSD was less likely as not due to these 
mortar attacks, noting that the Veteran "did not speak much 
of the mortar attacks" during the VA examination.  

Additionally, the August 2009 VA examiner commented that the 
Veteran did "mention" the motorcycle accident and water 
truck incident, noting that "a question should be raised as 
to whether those incidents qualify as true stressors."  See 
the August 2009 VA examination report.  

In passing, the Board notes that the Veteran is in receipt of 
the Army Commendation Medal, which was awarded to his unit 
(Company A, 92nd Engineer Battalion) in March 1970.  However, 
it is unclear whether this award resulted from combat-related 
actions.  Moreover, the Veteran's asserted stressors (the 
motorcycle accident and water truck incident) are not the 
type of combat-related stressors which may be presumed to 
have occurred under Pentecost v. Principi, 16 Vet. App. 124, 
128-129 (2002).  As such, the Veteran's asserted stressor 
must be verified.  

Review of the Veteran's claim file reflects that the RO 
failed to submit the Veteran's asserted stressors concerning 
the motorcycle accident and water truck incident to the Joint 
Services Records Research Center (JSRRC).  The Board must 
remand to fulfill the duty to assist in searching for records 
in Federal possession.  An attempt should be made to verify 
the Veteran's claimed stressors through the appropriate 
channels, to include the JSRRC.  Further, if a stressor 
claimed by the Veteran is verified, a VA examination should 
be scheduled in order to ascertain whether the Veteran's PTSD 
is a result of such.  

Accordingly, the case is REMANDED for the following actions:

1.	The RO should attempt to verify the 
Veteran's claimed stressor events in 
Vietnam by contacting the JSRRC or any 
other appropriate agency.  Specifically, 
the stressor verification for the water 
truck incident in July 1969, to include 
the death of the Veteran's "Army 
buddy", should indicate the conditions 
surrounding the death and, because the 
Veteran may have been assigned to a 
different Company at the time (it is 
unclear whether the Veteran served with 
Company A or Company C), that the Veteran 
was or could have been present.  

2.	If and only if, at least one claimed 
in-service stressor is verified, schedule 
the Veteran for another VA examination to 
ascertain whether the Veteran's PTSD is a 
result of a verified in-service stressor, 
to include the March 1969 mortar attacks, 
the July 1979 water truck incident and 
the September 1969 motorcycle accident.  
The examiner must determine whether it is 
at least as likely as not (50 percent 
probability or greater) that the 
Veteran's PTSD is due to a verified in-
service stressor.

3.	After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the January 2010 
supplemental statement of the case 
(SSOC).  The Veteran and his 
representative should then be issued 
another SSOC.  An appropriate period of 
time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


